Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on February 5, 2021, has been made of record and entered. In this amendment, the Specification has been amended to add a cross-reference to the national stage entry application, the Abstract has been amended, and claims 6-11, 13, 14, 19, and 20 have been amended.
Claims 1-20 are presently pending in this application.

Claim Objections
Claims 2 and 19 are objected to because of the following informalities:  
a. In claim 2, “transition metal is a formed of a single atom” should be amended to recite “transition metal is formed of a single atom”.
b. In line 2 of claim 19, “Mn+” should be “Mn+”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 and 13 are indefinite for reciting “range within range” limitations.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 12 recites the broad recitation “from about 0.1 to 0.8 cm3 g-1”, and the claim also recites  “about 0.1 to 0.7 cm3 g-1”,  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
claim 13 regarding the surface area limitations recited therein.
Claim 14 is indefinite for reciting hydrogen as a heteroatom; hydrogen is a gas.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Photochemical Solid-Phase Synthesis of Platinum Single Atoms on Nitrogen-Doped Carbon with High Loading as Bifunctional Catalysts for Hydrogen Evolution and Oxygen Reduction Reactions,” by Tuanfeng Li et al. (hereinafter “Li et al.”).
Regarding claims 1, 2, and 7, Li et al. teach catalysts comprising “well-defined isolated Pt atoms on a nitrogen-doped porous carbon (Pt1/NPC)” (Abstract).  See page 8451 and 8452 of Li et al. (Sections 2.2 and 3.1), as well as Figure 1.
	Regarding claim 16, the catalysts disclosed by Li et al. exhibit electrocatalytic activity; see pages 8455-8466.
	In view of these teachings, Li et al. anticipate claims 1, 2, 7, and 16.

Claims 1, 2, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui et al. (CN 10 6914237).
Regarding claims 1, 2, 7, and 10, Hui et al. disclose mono-atoms of metals such as Pt, Ag, Au, Pd, Rh, Ir, Ru, Co, Ni, and Cu, supported on, for example, mesoporous carbon.  See the Abstract of Hui et al, as well as Figure 2 and paragraphs [0123], which depicts Pt single atoms supported on mesoporous carbon, and Example 17, which depicts the formation of Ru mono-atoms on mesoporous carbon.
claim 16, Hui et al. teach that the disclosed metal single atoms supported on mesoporous carbon exhibit electrocatalytic activity.  See paragraph [0017] of Hui et al.
In view of these teachings, Hui et al. anticipate claims 1, 2, 7, 10, and 16.

Claims 1, 3-6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roev et al.  (U. S. Patent No. 7,875,569).  
Regarding claims 1, 6, 8, and 9, Roev et al. teach a supported catalyst comprising first metal-second metal alloy catalyst particles supported on a carbonaceous catalyst support, wherein said particles are not agglomerated ("bimetallic alloy catalyst"; "does not comprise aggregates and/or clusters").  See col. 2, lines 40-43.  Roev et al. further teach the feasibility in the catalyst particles being supported on the carbonaceous support “with a considerably constant diameter distribution of the individual alloy catalyst particles” (col. 5, lines 12-26; “uniformly dispersed on one or more surfaces of the carbonaceous support”).
Regarding claims 3-5, Roev et al. further teach Pt, Ru, Pd, Rh, Ir, Os, or Au as exemplary first metals, and Co, Ni, Cu, Fe as exemplary second metals (col. 6, lines 4-9).
claims 10, 11, and 13, Roev et al. teach graphitized carbon and mesoporous carbon as examples of the aforementioned carbonaceous catalyst support, and further teach that the carbonaceous catalyst support may have a surface area of between 100 to 1200 m2/g.  See col. 7, lines 26-44 of Roev et al.
In view of these teachings, Roev et al. anticipate claims 1, 3-6, 8-11, and 13.

Claims 1, 3, 4, 6, 8-11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (U. S. Patent Publication No. 2013/0137009).
Regarding claims 1, 3, 4, 6, 8, 9, and 16, Jin et al. teach an electrode catalyst (“electrocatalyst”) comprising alloy particles including an alloy of a Group 8 (Fe, Ru, Os) metal and a Group 9 metal (Co, Rh, Ir), wherein the alloy particles “may be independently separated from one another and disposed, e.g., supported or dispersed on, a selected support” (considered to read upon the claim limitations “uniformly dispersed” and “does not comprise aggregates and/or clusters"), wherein the support may be carbonaceous.  See paragraphs [0047]-[0051] of Jin et al.
	Regarding claims 10 and 11, Jin et al. teach graphitic carbon and mesoporous carbon as examples of the aforementioned carbonaceous support.  See paragraph [0075] of Jin et al.
claims 1, 3, 4, 6, 8-11, and 16.

Claims 1, 3, 4, 6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joo et al. (U. S. Patent Publication No. 2007/0116625).
Regarding claims 1, 3, 4, 6, and 8, Joo et al. teach a supported catalyst comprising a mesoporous carbon acting as a support, and metal catalyst particles distributed and supported thereon (“uniformly dispersed”).  Examples of the metal catalyst include Fe, Co, Ni, Cu, Pt, Ru, Pd, Ir, Os, Rh, or a combination of these.  Joo et al. additionally teach that the metal catalyst “may be a single metal or an alloy of two or more metals”.  See paragraphs [0066]-[0069] of Joo et al. 
	Regarding claims 11-13, Joo et al. teach that the aforementioned mesoporous carbon exhibits a surface area ranging from 200 to 2000 m2/g, and also may exhibits pore volumes of 0.39 and 0.23 cm3/g.  See paragraph [0062] and Table 1 of Joo et al.
	In view of these teachings, Joo et al. anticipate claims 1, 3, 4, 6, 8, and 11-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (U. S. Patent Publication No. 2007/0116625).
Regarding claim 5, Joo et al. teach that the aforementioned metal catalyst “may be…an alloy of two or more metals”, wherein the metal catalyst may include Fe, Co, Ni, Cu, Pt, Ru, Pd, Ir, Os, Rh, or a combination of these (paragraphs [0068]-[0069).  Although Joo et al. do not explicitly teach the bimetallic alloys recited in Applicants’ claim 5, this reference does teach the metals that comprise the claimed bimetallic alloys.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to select the metals disclosed in Joo et al. to form the bimetallic alloys recited in Applicants’ claim 5, in an endeavor to obtain a suitable metal catalyst.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims, regarding the presence of a doped graphitized carbon, as recited in claim 14, or regarding the method recited in claims 15 and 17-20.
Exemplary prior art includes Zhou et al. (U. S. Patent No.  8,937,203), which teaches Clostridium butyricum as an exemplary microorganism as sources for producing acetic acid via fermentation of sugars; see col. 17, lines 24-43.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 26, 2022